                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


JAMES A. BUNN                               )
     Plaintiff(s)                           )
                                            )
v.                                          )       Civil Action No. 3:18-0651
                                            )       Judge Richardson / Frensley
                                            )
NAVISTAR                                    )
     Defendant(s)                           )


                                           ORDER

       Pursuant to the pending dispositive motion, the Initial Case Management Conference

previously scheduled for January 10, 2019, at 11:30 a.m., is hereby RESET for February 27, 2019,

at 10:00 a.m. before the undersigned.

       IT IS SO ORDERED.



                                                    ______________________________________
                                                    JEFFERY S. FRENSLEY
                                                    United States Magistrate Judge




     Case 3:18-cv-00651 Document 27 Filed 01/03/19 Page 1 of 1 PageID #: 224
